Citation Nr: 0522888	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-34 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a total abdominal 
hysterectomy, as secondary to the service connected 
cervicitis/vaginitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 through 
January 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In its April 2005 Informal Hearing Presentation, the 
veteran's representative argued that there should be an 
inferred claim for service connection for endometriosis.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist the to 
the appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The evidence does not establish that the veteran's total 
abdominal hysterectomy is etiologically linked to her service 
connected cervicitis/vaginitis.


CONCLUSION OF LAW

A total abdominal hysterectomy is not proximately due to or 
the result of service connected cervicitis/vaginitis, and was 
not aggravated thereby.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for a total abdominal hysterectomy as 
secondary to the service-connected cervicitis/vaginitis.  VA 
has complied with the notice and duty to assist provisions of 
the VCAA, and the veteran was advised by VA of the 
information required to substantiate the claim.

The RO issued the veteran a VCAA letter in March 2004, which 
addressed the claim of service connection for hysterectomy as 
secondary to the service connected cervicitis/vaginitis.  The 
veteran responded in March 2004 that she had no further 
evidence to submit.  However, she notified the RO that she 
had received her treatment at VA Medical Centers (VAMC) in 
St. Augustine and Gainesville, Florida.  A review of the 
record reflects that these treatment records from these 
treating facilities, plus treatment records from VAMC 
Jacksonville, Florida, have been obtained.  

In addition, the October 2003 statement of the case and May 
2004 supplemental statement of the case gave specific 
information as to the changes in the law and regulations 
effected by the VCAA along with information regarding the 
evidence needed to substantiate her claim for service 
connection of a total abdominal hysterectomy as secondary to 
the service connected cervicitis/vaginitis.  In addition, the 
March 2004 letter indicated precisely what evidence was 
required to show that the veteran's total abdominal 
hysterectomy is secondary to her service-connected 
cervicitis/vaginitis.  The letter further identified what 
information and evidence the RO was responsible to provide to 
the veteran or to obtain on her behalf, and what information 
and evidence the veteran was responsible to provide to VA.

VA and non-VA treatment records have been obtained by the RO.  
The veteran submitted additional private medical treatment 
records.  Finally, VA examinations were conducted in 
September 2002 and June 2004.

In June 2004, the veteran submitted a letter to the RO 
indicating that she felt the RO's review of the medical 
evidence was incomplete because it did not mention various 
records that documented her treatment in service and at VAMCs 
in St. Augustine, Gainesville, and Jacksonville, Florida.  
However, as indicated above, the RO has obtained these 
treatment records.  In addition, the RO has obtained 
identified private medical treatment records, and the veteran 
has submitted VA and private treatment records.  Finally, the 
veteran's service medical records are present in the claims 
file.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examinations were provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express her opinion with respect to her claim and the VA has 
obtained all known documents that would substantiate the 
veteran's assertions. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of her statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, the veteran and her 
representative provided notice of additional VA records to 
VA, and they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  Here, 
the veteran is not prejudiced by the Board's consideration of 
her claim as VA has already met all notice and duty to assist 
obligations to the veteran under the VCAA.  In essence, the 
veteran in this case has been notified as to the laws and 
regulations governing claims for service connection, the 
evidence considered in connection with the issues addressed 
in this decision, and what information VA and the veteran 
would provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.



I.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2004).

The veteran avers that her total abdominal hysterectomy was 
necessitated by gynecological problems she manifested while 
on active duty. 

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for chronic, recurrent 
cervicitis/vaginitis was initially granted by in an October 
1988 rating decision.  The disabilities are currently 
evaluated as noncompensable.

The medical evidence shows that the veteran underwent a total 
abdominal hysterectomy in April 2000.  

Concerning the etiology of the veteran's total abdominal 
hysterectomy, the evidence presents the following opinions.

In September 2002, the VA examining physician, Peter A. 
McCranie, M.D., offered the following opinion:

The indication for this [veteran's] 
hysterectomy was severe pelvic pain 
secondary to endometriosis and 
adenomyosis of the uterus.  Infection, 
such as vaginitis or cervicitis, was not 
responsible for the hysterectomy.  The 
military chart contains no evidence that 
endometriosis was present during the 
years 1974-79.

While the examiner did not specifically state that he 
reviewed the veteran's claims file, he indicated in her 
opinion that he reviewed the veteran's service medical 
records.

In June 2004, the veteran again underwent VA examination by 
the same physician.  At this time, the examiner indicated 
that he had not only reviewed her service medical records, 
but her VA and non-VA treatment records as well.  The 
physician diagnosed status post hysterectomy, bilateral 
salpingooophorectomy, for endometriosis.  He reiterated his 
opinion that the endometriosis that caused her to require a 
hysterectomy was not the consequence of infection but of a 
auto-immune process.

The Board notes the veteran and her representative have 
argued that, as her total abdominal hysterectomy has been 
found to be the result of endometriosis, endometriosis should 
be service-connected.  In support of this argument, the 
veteran and her representative point to diagnoses of what 
appear to be endometriosis during active service.  However, 
close review of the record finds that endometriosis was not 
diagnosed during service at all.  Service medical records 
reflect diagnoses of endometritis, as distinct from 
endometriosis.

Endometritis is defined as "inflammation of the 
endometrium," see Dorland's Illustrated Medical Dictionary 
554 (27th ed. 1988), whereas endometriosis is defined as

a condition in which tissue more or less 
perfectly resembling the uterine mucous 
membrane (the endometrium) and containing 
typical endometrial granular and stromal 
elements occurs aberrantly in various 
locations in the pelvic cavity; called 
also adenomyosis externa and 
endometriosis externa.

The entries referred to by the representative in the Informal 
Hearing Brief show assessments and diagnoses of endometritis.  
As can be seen from the medical definitions, the two 
diagnoses represent differing conditions.

As noted above, in the introduction, an inferred claim for 
service connection for endometriosis has been referred to the 
RO for appropriate action.

After consideration of all of the medical evidence, the Board 
finds that the evidence does not support a finding that the 
veteran's currently diagnosed total abdominal hysterectomy, 
which was necessitated by endometriosis, is the result of the 
service-connected cervicitis/vaginitis.  This is so because 
the medical evidence presents a medical opinion indicating 
that it is not, which was later confirmed by the same 
physician after review of VA and non VA treatment records, as 
well as service medical records.  

The Board notes the veteran's arguments that she was treated 
by health care providers who were not properly trained while 
on active service, and that the numerous office procedures 
and negative pap smears she had during this time and after 
her discharge provide evidence that her currently diagnosed 
total abdominal hysterectomy is the result of her service-
connected gynecological problems, including 
cervicitis/vaginitis.  Notwithstanding, the medical evidence 
does not support her argument.  Rather, as noted above, the 
medical evidence contains an opinion that clearly states that 
her hysterectomy is not the result of infection, including 
her service-connected cervicitis and vaginitis.

The medical evidence does not present any other medical 
findings, opinions, or other expert medical evidence linking 
the veteran's currently diagnosed total abdominal 
hysterectomy to her service-connected cervicitis/vaginitis.

Hence, after review of the evidence, the Board concludes, 
regretfully, that the evidence simply cannot establishes that 
the veteran's currently manifested total abdominal 
hysterectomy is the result of her service-connected 
cervicitis/vaginitis.

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of her assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether her currently diagnosed total 
abdominal hysterectomy is the result of her service-connected 
cervicitis/vaginitis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With regret, the Board finds that absent medical evidence 
supporting the argued causal nexus between the veteran's 
total abdominal hysterectomy and her service-connected 
cervicitis/vaginitis, the Board is not able to find that the 
veteran's total abdominal hysterectomy is the result of her 
service-connected cervicitis/vaginitis.  

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a total abdominal 
hysterectomy, as secondary to the service-connected 
cervicitis/vaginitis.  The benefits sought on appeal are 
accordingly denied.




ORDER

The appeal is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


